                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        MARTIN MCNERNEY DEVELOPMENT
                                           INC., et al.,                                 Case No. 17-cv-07291-PJH
                                  8
                                                         Plaintiffs,
                                  9                                                      ORDER DIRECTING THE PARTIES
                                                  v.                                     TO FILE STIPULATED PROTECTIVE
                                  10                                                     ORDER REDLINE
                                           MT. HAWLEY INSURANCE COMPANY,
                                  11       et al.,                                       Re: Dkt. No. 99

                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15            The court is in receipt of the parties’ proposed stipulated protective order. This

                                  16   district maintains a model stipulated protective order.1 The court ORDERS the parties to

                                  17   file a redline comparison of their proposed order against the model order. The subject

                                  18   redline must clearly show all tracked changes from the model order. The parties must file

                                  19   the redline within seven days of this order.

                                  20            Additionally, unless already provided, the parties must also send a Microsoft Word

                                  21   version of their proposed order to pjhpo@cand.uscourts.gov.

                                  22            IT IS SO ORDERED.

                                  23   Dated: June 30, 2021

                                  24                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  25                                                  United States District Judge

                                  26
                                  27

                                  28   1   https://www.cand.uscourts.gov/forms/model-protective-orders/
